Name: 90/386/EEC: Council Decision of 16 July 1990 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  Europe
 Date Published: 1990-07-21

 Avis juridique important|31990D038690/386/EEC: Council Decision of 16 July 1990 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece Official Journal L 190 , 21/07/1990 P. 0047 - 0048 Finnish special edition: Chapter 3 Volume 33 P. 0065 Swedish special edition: Chapter 3 Volume 33 P. 0065 *****COUNCIL DECISION of 16 July 1990 amending Decision 85/360/EEC on the restructuring of the system of agricultural surveys in Greece (90/386/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in order to achieve the objectives specified in Decision 85/360/EEC (4), the programme referred to in Article 3 (1) thereof should, in view of the economic situation in Greece and following a request from the Greek authorities, be extended; Whereas this extension means that the timetable set out in Article 3 (2) of the said Decision should be amended; Whereas, for reasons of efficient administrative management, the date on which the progress report and the detailed annual programme are to be submitted to the Commission should be brought forward; Whereas, as a result of economic and budgetary constraints, the planned overall expenditure on the implementation of the aforementioned Decision should be re-estimated and an increase in the rate of the Community contribution, the maximum amount of which is fixed at ECU 20 million, should be provided for, but subject to the overall contribution not exceeding 50 % of the total expenditure on the entire programme; Whereas, as a result of the accession of Spain and Portugal to the Communities, the majority by which the Committee votes, as laid down in Article 7 of the Decision, should be amended, HAS ADOPTED THIS DECISION: Article 1 Decision 85/360/EEC is hereby amended as follows: 1. In Article 3 (1) 'and shall be spread over a period of five years (1986 to 1990)' is replaced by 'and shall be spread over a period of eight years (1986 to 1993)'. 2. Article 3 (2) is replaced by the following: '2. The timetable for the introduction of the programme shall be as follows: 1986 - first year: Macedonia; 1987 - second year: Macedonia, Thrace, Thessaly and Epirus; 1988 - third year: Macedonia, Thrace, Thessaly, Epirus, Central Greece and the Ionian Islands; 1989 - fourth year: Macedonia, Thrace, Thessaly, Epirus, Central Greece, the Ionian Islands and the Peloponnese; 1990 - fifth year: Macedonia, Thrace, Thessaly, Epirus, Central Greece, the Ionian Islands, the Peloponnese and Crete; 1991 - sixth year: Macedonia, Thrace, Thessaly, Epirus, Central Greece, the Ionian Islands, the Peloponnese, Crete and the Aegean Islands (North and South); 1992 - seventh year: Trial run of the new system in the whole of Greece; 1993 - eighth year: Implementation of the new system in the whole of Greece.' 3. In Article 4 (1), the following is added at the end of the first subparagraph: 'However, the programme of activities to be carried out in 1992 and 1993 shall be submitted in April 1991 and April 1992 respectively.' 4. The following subparagraph is added to Article 5 (2): 'In September 1994, the Commission shall present to the Council a report on the implementation of the programme, in particular on the results obtained.' 5. Article 6 (1) is replaced by the following: '1. The Community shall contribute to the financing of the programme up to the amount of the appropriations entered for this purpose in the general budget of the European Communities and in accordance with the arrangements laid down in this Decision. The rate of the Community contribution to the necessary expenditure shall be equal to one-third of the actual expenditure of the programme during the period 1986 to 1990 and two-thirds of the overall expenditure for the period 1991 to 1993. The expenditure to be borne by the Community may not exceed ECU 20 million for the entire programme.' 6. In Article 7 (2), '45 votes' is replaced by '54 votes'. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 16 July 1990. For the Council The President G. DE MICHELIS (1) OJ No C 135, 2. 6. 1990, p. 8. (2) OJ No C 175, 16. 7. 1990. (3) Opinion delivered on 4 July 1990 (not yet published in the Official Journal). (4) OJ No L 191, 23. 7. 1985, p. 53.